Opinion by
Johnson, J.
At the trial, the chief liquidator testified that, although not with the entry, the record papers would indicate that the affidavit of the owner, importer, or consignee on customs Form 3311 had been filed. He further testified that the collector’s office was satisfied that the merchandise was of American manufacture and that no drawback had been claimed or paid upon exportation. It was orally stipulated that three items, one universal cruiser crane, designated as SA or SN-69-57, seven truck cranes, designated SA-50-Eng. 2 to 8, and one truck crane, designated SA-50-E-10 or 15, are of domestic manufacture, having been exported to the United States and returned without having been advanced in value or improved in condition. On the record presented and following Abstract 47521, the claim of the plaintiffs was sustained as to the above-described items.